
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.17



CONFIDENTIAL
STOCK PURCHASE AGREEMENT


        This Stock Purchase Agreement ("Agreement") is made as of February 13,
2003, by and between Hispanic Broadcasting Corporation, a Delaware corporation
with principal offices located at 3102 Oak Lawn, Suite 215, Dallas, Texas 75219
("Buyer"), and Fundación Angel Ramos, Inc., a Puerto Rico corporation with
principal offices located at 383 F.D. Roosevelt Avenue, Hato Rey, Puerto Rico
("Seller").


RECITALS


        WHEREAS, El Mundo Broadcasting Corporation, a corporation incorporated
under the laws of Puerto Rico (the "Company"), is engaged in the radio
broadcasting business in Puerto Rico.

        WHEREAS, Seller desires to sell, and Buyer desires to purchase, all of
the issued and outstanding shares of capital stock of the Company (the
"Shares"), for the consideration and on the terms set forth in this Agreement.


AGREEMENT


        NOW, THEREFORE, the parties, intending to be legally bound, agree as
follows:

1.DEFINITIONS

        For purposes of this Agreement, the following terms have the meanings
specified or referred to in this Section 1:

        "Adjustment Amount"—as defined in Section 2.5.

        "Benefit Plans"—means any bonus, incentive compensation, deferred
compensation, pension, profit sharing, retirement, stock purchase, stock option,
stock ownership, stock appreciation rights, phantom stock, equity (or equity
based), whether written or oral, and whether or not subject to ERISA (including,
without limitation, any "employee benefit plan" within the meaning of
Section 3(3) of ERISA), which the Company sponsors, maintains, has any
obligation to contribute to, has liability under or to which it is otherwise a
party and which covers or otherwise provides benefits to any of its employees or
former employees (or their dependents and beneficiaries) with respect to their
relationship with the Company's business

        "Best Efforts"—the efforts that a prudent Person desirous of achieving a
result would use in similar circumstances to ensure that such result is achieved
as expeditiously as possible, provided, however, that an obligation to use Best
Efforts under this Agreement does not require the Person subject to that
obligation to take actions that would result in a materially adverse change in
the benefits to such Person of this Agreement and the Contemplated Transactions.

        "Buyer"—as defined in the first paragraph of this Agreement.

        "Closing"—as defined in Section 2.3.

        "Closing Date"—the date and time as of which the Closing actually takes
place.

        "Closing Date Adjustment Amount"—as defined in Section 2.6(b).

        "Commonwealth"—Commonwealth of Puerto Rico.

        "Communications Act"—the Communications Act of 1934, as amended.

        "Company"—as defined in the Recitals of this Agreement.

        "Consent"—any approval, consent, ratification, waiver, or other
authorization (including any Governmental Authorization).

--------------------------------------------------------------------------------


        "Contemplated Transactions"—all of the transactions contemplated by this
Agreement, including:

        (a)  the sale of the Shares by Seller to Buyer;

        (b)  the performance by Buyer and Seller of their respective covenants
and obligations under this Agreement; and

        (c)  Buyer's acquisition and ownership of the Shares and exercise of
control over the Company.

        "Contract"—any agreement, contract, obligation, promise, or undertaking
(whether written or oral and whether express or implied) that is legally
binding.

        "Damages"—as defined in Section 12.2.

        "Disclosure Schedule"—the Disclosure Schedule delivered by Seller to
Buyer concurrently with the execution and delivery of this Agreement.

        "Draft Adjustment Amount"—as defined in Section 2.6.

        "Encumbrance"—any charge, claim, condition, lien, option, pledge,
security interest, right of first refusal, or restriction of any kind, including
any restriction on use, transfer, receipt of income, or exercise of any other
attribute of ownership.

        "Environmental Claim"—shall mean any and all administrative, regulatory
or judicial actions, suits, proceedings, executory decrees, judgments, demands,
demand letters, orders, directives, claims (including claims involving liability
in tort), liens or notices of noncompliance or violation relating to any
Environmental Law or permit issued under any such Environmental Law, or arising
from the presence or release into the environment of Hazardous Materials
including, without limitation, Environmental Claims by any governmental or
regulatory authority or by any third party for enforcement, cleanup, removal,
response, remedial or other actions or damages, contribution, indemnification,
cost recovery, compensation or injunctive relief pursuant to any Environmental
Law.

        "Environmental Laws"—shall mean all federal, Commonwealth, state, and
local laws, statutes, ordinances, rules now or hereafter in effect, and in each
case as amended, and any judicial or administrative interpretation thereof,
including any judicial or administrative order, consent decree or judgment
relating to the regulation and protection of human health, safety, the
environment and natural resources, without limitation, laws and regulations
relating to emissions, discharges, releases or threatened releases of Hazardous
Materials or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials.
Environmental Laws include but are not limited to the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended
("CERCLA"); the Federal Insecticide, Fungicide, and Rodenticide Act, as amended
("FIFRA"); the Resource Conservation and Recovery Act, as amended ("RCRA"); the
Toxic Substances Control Act, as amended ("TSCA"); the Clean Air Act, as amended
("CAA); the Federal Water Pollution Control Act, as amended ("FWPCA"); the Oil
Pollution Act of 1990, as amended ("OPA"); the Fish and Wildlife Coordination
Act, as amended ("FWCA"); the Endangered Species Act, as amended ("ESA"); the
Wild & Scenic Rivers Act, as amended ("WSRA"); the Rivers and Harbors Act of
1899, as amended ("1899 Rivers Act"); the Water Resources Research Act of 1984,
as amended ("WRRA"); the Occupational Safety and Health Act, as amended
("OSHA"); and the Safe Drinking Water Act, as amended ("SDWA"); and their state
and local counterparts or equivalents.

        "ERISA"—means the Employee Retirement Income Security Act of 1974, as
amended.

        "Estimated Adjustment Amount"—as defined in Section 2.6.

2

--------------------------------------------------------------------------------


        "Facilities"—any real property, leaseholds, or other interests currently
owned or operated by the Company and any buildings, plants, structures, or
equipment currently owned or operated by the Company.

        "Financial Statements"—the financial statements indicated in
Section 3.9, including notes thereto, as applicable.

        "FCC"—shall mean the Federal Communications Commission.

        "FCC Consent"—the action by the FCC granting consent to the purchase of
the Shares by the Buyer and the transfer to the Buyer of control of the Company
as contemplated in this Agreement

        "GAAP"—generally accepted United States accounting principles.

        "Governmental Authorization"—any approval, consent, license, permit,
waiver, or other authorization issued, granted, given, or otherwise made
available by or under the authority of any Governmental Body or pursuant to any
Legal Requirement.

        "Governmental Body"—any:

        (a)  nation, Commonwealth, state, county, city, municipality, town,
village, district, or other jurisdiction of any nature;

        (b)  federal, state, Commonwealth, local, municipal, foreign, or other
government;

        (c)  governmental or quasi-governmental authority of any nature
(including any governmental agency, branch, department, official, or entity and
any court or other tribunal);

        (d)  multi-national organization or body; or

        (e)  body exercising, or entitled to exercise, any administrative,
executive, judicial, legislative, police, regulatory, or taxing authority or
power of any nature.

        "Hazardous Materials"—shall mean, collectively, (a) flammable
explosives, radioactive materials, friable asbestos, urea formaldehyde foam
insulation, transformers or other equipment that contain dielectric fluid
containing levels of polychlorinated biphenyls, and radon gas, and
(b) chemicals, materials, substances or wastes which are now or hereafter become
defined as or included in the definition of "hazardous substances", "hazardous
waste", "hazardous materials", "extremely hazardous wastes", "restricted
hazardous wastes", "toxic substances", "toxic pollutants", or words of similar
import, under any applicable Environmental Law.

        "Indemnified Persons"—as defined in Section 12.2

        "Intellectual Property"—shall mean the following:

        (a)  the Company's name, all trade names;

        (b)  registered and unregistered trademarks, service marks, and
applications;

        (c)  patents, patent applications; and

        (d)  know-how, trade secrets, confidential information, customer lists,
software, technical information, data, process technology, plans, drawings, and
blue prints.

        "Internal Revenue Code"—means the Puerto Rico Internal Revenue Code of
1994, as amended.

        "Knowledge"—an individual will be deemed to have "Knowledge" of a
particular fact or other matter if:

        (a)  such individual is actually aware of such fact or other matter; or

3

--------------------------------------------------------------------------------


        (b)  a prudent individual could be expected to discover or otherwise
become aware of such fact or other matter in the course of conducting a
reasonable investigation concerning the existence of such fact or other matter.

        Furthermore, Knowledge of Seller or the Company, shall refer only to the
knowledge of the following individuals:

Argentina S. Hills   Huberto Biaggi Rafael Cortés Dapena   Gabriel Laffitte
Grafton Olivera    

        "Legal Requirement"—any federal, state, Commonwealth, local, municipal,
foreign, international, multinational, or other administrative order,
constitution, law, ordinance, principle of common law, regulation, statute, or
treaty.

        "Most Recent Financial Statements"—as defined in Section 3.9.

        "Net Working Capital"—shall mean the current assets less the current
liabilities of the Company (including all of the Company's transaction costs
associated with the Contemplated Transactions, accrued volume discounts, and all
other accruals including applicable Taxes), as determined under GAAP.

        "Order"—any award, decision, injunction, judgment, order, ruling,
subpoena, or verdict entered, issued, made, or rendered by any court,
administrative agency, or other Governmental Body or by any arbitrator.

        "Ordinary Course of Business"—an action taken by a Person will be deemed
to have been taken in the "Ordinary Course of Business" only if:

        (a)  such action is consistent with the past practices of such Person
and is taken in the ordinary course of the normal day-to-day operations of such
Person; and

        (b)  such action is not required to be authorized by the board of
directors of such Person;

        "Organizational Documents"—the articles of incorporation and the bylaws
of the Seller or the Company.

        "Person"—any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, or other entity
or Governmental Body.

        "Proceeding"—any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Body or arbitrator.

        "Purchase Price"—as defined in Section 2.2.

        "Representative"—with respect to a particular Person, any director,
officer, employee, agent, consultant, advisor, or other representative of such
Person, including legal counsel, accountants, and financial advisors.

        "Seller"—as defined in the first paragraph of this Agreement.

        "Shares"—as defined in the Recitals of this Agreement.

        "Tax"—Any tax (including any income tax, capital gains tax, value-added
tax, sales tax, property tax, gift tax, or state tax), levy, assessment, tariff,
duty (including any custom duty), deficiency, or other fee, and any related
charge or amount (including any fine, penalty, interest, or addition to tax),
imposed assessed or collected by or under the authority of any Governmental Body
or payable

4

--------------------------------------------------------------------------------


pursuant to any tax-sharing agreement or any other Contract relating to the
sharing or payment of any such tax, levy, assessment, tariff, duty, deficiency,
or fee.

        "Tax Return"—any return (including any information return), report,
statement, schedule, notice, form, or other document or information filed with
or submitted to, or required to be filed with or submitted to, any Governmental
Body in connection with the determination, assessment, collection, or payment of
any Tax or in connection with the administration, implementation, or enforcement
of or compliance with any Legal Requirement relating to any Tax.

        "Threatened"—a claim, Proceeding, dispute, action, or other matter will
be deemed to have been "Threatened" if any demand or statement has been made
(orally or in writing) or any notice has been given (orally or in writing), or
if any other event has occurred or any other circumstances exist, that would
lead a prudent Person to conclude that such a claim, Proceeding, dispute,
action, or other matter is likely to be asserted, commenced, taken, or otherwise
pursued in the future.

        "Treasury"—the Department of the Treasury of the Commonwealth of Puerto
Rico

2.SALE AND TRANSFER OF SHARES; CLOSING

        2.1    Shares.    Subject to the terms and conditions of this Agreement,
at the Closing, Seller will sell and transfer the Shares to Buyer, and Buyer
will purchase the Shares from Seller.

        2.2    Purchase Price.    The purchase price (the "Purchase Price") for
the Shares will be $32,000,000 (the "Base Purchase Price"), increased or
decreased by the Adjustment Amount, as defined herein.

        2.3    Closing.    The purchase and sale (the "Closing") provided for in
this Agreement will take place at the offices of Buyer's counsel at 10:00 a.m.
(local time) on the 10th day after all conditions precedent to the Closing have
been satisfied or waived, or at such other time as the parties may agree.

        2.4    Closing Obligations.    At the Closing:

        (a)  Seller will deliver to Buyer:

          (i)  certificates representing the Shares, duly endorsed (or
accompanied by duly executed stock powers), for transfer to Buyer;

        (ii)  a certificate executed by Seller representing and warranting to
Buyer that each of Seller's representations and warranties in this Agreement was
accurate in all material respects as of the date of this Agreement and is
accurate in all material respects as of the Closing Date as if made on the
Closing Date (giving full effect to any supplements to the Disclosure Schedule
that were delivered by Seller to Buyer prior to the Closing Date in accordance
with Section 9.4); and

        (b)  Buyer will deliver to Seller:

          (i)  the Base Purchase Price by wire transfer to accounts specified by
Seller (provided, however, that pursuant to the terms of the Post-Closing
Indemnity Escrow Agreement in the form attached hereto as Part 2.5(b) of the
Disclosure Schedule (the "Escrow Agreement"), the parties shall set aside from
the Base Purchase Price and deposit with the Escrow Agent identified in the
Escrow Agreement the sum of $1,600,000, and all interest on such escrowed amount
shall be paid quarterly to Seller); and

        (ii)  a certificate executed by Buyer to the effect that, each of
Buyer's representations and warranties in this Agreement was accurate in all
material respects as of the date of this Agreement and is accurate in all
material respects as of the Closing Date as if made on the Closing Date.

        2.5    Adjustment Amount.    The Adjustment Amount (which may be a
positive or negative number) shall be, as of the Closing Date, an amount equal
to Net Working Capital less the sum of (i) $2.0 million, (ii) the amount, if
any, owed to Banco Popular de Puerto Rico under a certain Credit

5

--------------------------------------------------------------------------------

Agreement dated September 16, 1997, as amended, and (iii) any other indebtedness
of the Company which is not included as part of the calculation of Net Working
Capital.

        2.6    Adjustment Procedure.    

        (a)  On the date that is no more than three business days prior to the
Closing, the Seller shall deliver to the Buyer an estimated balance sheet of the
Company as of the Closing Date (the "Estimated Closing Balance Sheet"), which
shall be prepared using consistent accounting principles as with prior periods,
taking into account cash reserves for the payment of all volume discounts
accrued by the Company and not previously settled or paid.

        (b)  Within 30 days after the Closing Date, Deloitte & Touche
("Deloitte") shall prepare in accordance with GAAP and consistent with the
preparation of the Financial Statements, and deliver to the Buyer and Seller a
closing balance sheet for the Company, as of the Closing Date (the "Draft
Closing Balance Sheet"). Within no later than 10 days (or as otherwise agreed to
by Buyer and Seller) after the delivery of the Draft Closing Balance Sheet,
Buyer and Seller shall meet in the offices of Deloitte, located at San Juan,
Puerto Rico, to object to any provisions of the Draft Closing Balance Sheet,
which objections shall be resolved in the sole discretion of Deloitte. Once all
objections, if any, have been resolved by Deloitte, the Draft Closing Balance
Sheet shall become the "Closing Balance Sheet" and Deloitte shall calculate the
Adjustment Amount. Within five days following the date that the Closing Balance
Sheet is determined, (i) if the Adjustment Amount is a positive number, the
Buyer shall pay Seller in cash an amount equal to the Adjustment Amount; or
(ii) if the Adjustment Amount is a negative number, the Seller shall pay to
buyer in cash an amount equal the Adjustment Amount multiplied by negative one.

        (c)  On February 1, 2004 (or at such other time as agreed to by the
Buyer and Seller), Buyer and Seller shall in good faith update the Closing
Balance Sheet based upon the Company's actual operating results (including
actual accrued and paid volume discounts), and at such time Buyer and Seller
shall recalculate the Adjustment Amount determined in Section 2.6(b) (after
adjustment, the "Final Adjustment Amount"). Any disagreements between Buyer and
Seller regarding the update of the Closing Balance Sheet and the calculation of
the Final Adjustment Amount shall be settled by Deloitte, whose determination
shall be final. Then, within 5 days after determining the Final Adjustment
Amount (i) if the Final Adjustment Amount is greater than the Adjustment Amount
determined pursuant to Section 2.6(b) (negative 1 is "greater" than negative 5),
Buyer shall pay to Seller, in cash, an amount equal to the difference of the
Final Adjustment Amount and the Adjustment Amount determined in Section 2.6(b)
plus 6% simple, annual interest on such amount calculated from the Closing Date;
or (ii) if the Final Adjustment Amount is less than the Adjustment Amount
(negative 5 is "less" than negative 1), Seller shall pay to Buyer, in cash, an
amount equal to the difference of the Final Adjustment Amount and the Adjustment
Amount determined in Section 2.6(b) plus 6% simple, annual interest on such
amount calculated from the Closing Date.

3.REPRESENTATIONS AND WARRANTIES OF SELLER

        Seller represents and warrants to Buyer as follows:

        3.1    Organizational and Good Standing of Seller.    Seller is a
not-for-profit corporation duly organized, validly existing and in good standing
under the laws of Puerto Rico, with full corporate power and authority to
conduct its corporate affairs as now being conducted.

        3.2    Title of Shares.    Seller is the lawful owner of the Shares, as
trustee, under a certain Trust (the "Trust") created pursuant to Clause Tenth of
the Last Will and Testament of Angel Ramos (Deed No. 2 executed on May 22, 1959,
before Notary Public Milton Francisco Rua) and subject to the approval by the
Board of Directors of the Seller, has the right, power and authority (without
further authorization or approval) to sell, assign, convey, transfer and deliver
the same to the Buyer pursuant to this Agreement, free and clear of all
Encumbrances. Upon delivery at closing of certificates

6

--------------------------------------------------------------------------------


representing the Shares, the Buyer shall have good and marketable title to and
own such Shares, free and clear of all Encumbrances, and such Shares will be
fully paid and nonassessable.

        3.3    Authorization; Execution and Delivery; Binding
Obligation.    Except for the approval by the Board of Directors of the Seller,
all corporate acts and other proceedings required to be taken by or with respect
to the Seller, both in its capacity as a corporation and as trustee under the
Trust, to authorize it to execute, deliver and perform this Agreement and the
Contemplated Transactions have been duly taken. Subject to the approval by the
Board of Directors, this Agreement has been duly executed and delivered by the
Seller. When approved by the Board of Directors of Seller, this Agreement will
constitute the legal, valid and binding obligation of the Seller in accordance
with its terms.

        3.4    Violation of Law; Consents.    The execution, delivery and
performance by Seller of this Agreement, and the consummation of the
Contemplated Transactions will not violate any Legal Requirements applicable to
the Seller or the Company or any of the Organizational Documents of the Seller
or the Company. Except as indicated in Part 3.4 of the Disclosure Schedule, no
Consent, other action of, or filing with, any Person, or any court,
administrative agency or any Governmental Authority is required in connection
with the execution and delivery by the Seller of this Agreement, and the
consummation of the Contemplated Transactions.

        3.5    Organization, Corporate Power and Good Standing of the
Company.    The Company is a corporation duly organized, validly existing and in
good standing under the laws of the Commonwealth of Puerto Rico and has the
corporate power and authority to carry on its business as now conducted and to
own or lease its properties and other assets as now owned or leased. The Company
has not qualified to do business in any jurisdiction other than the Commonwealth
of Puerto Rico and no such qualification is necessary in order to enable the
Company to carry on its business as now conducted or to own or lease its
properties and assets as now owned or leased.

        3.6    Capitalization.    The authorized capital stock of the Company
consists of 20,000 shares of Common Stock, of which 10,000 shares are issued and
outstanding. All shares of capital stock of the Company represented by issued
stock certificated are validly issued, fully paid and nonassessable, are
registered in the name of, and owned of record by the Seller, and the Seller is
the sole Person entitled to receipt of all, or any portion of the Purchase
Price. The Shares constitute 100% of the outstanding equity interests in the
Company. There are not any outstanding Contracts, warrants, options, calls,
pre-emptive or other rights, or other commitments of any nature relating to any
of the authorized shares of capital stock of the Company.

        3.7    Subsidiaries and Investments.    The Company has no subsidiaries
nor does it own any interest in any corporation, business trust, firm,
partnership, joint venture, entity or organization.

        3.8    Certificate of Incorporation and By-Laws, etc.    The copies of
the present Certificate of Incorporation of the Company, and the present By-Laws
of the Company which have been delivered to the Buyer, are true, complete and
correct. The minute books, stock certificate books and stock transfer books of
the Company are true, complete and correct.

        3.9    Financial Statements.    The interim financial statements of the
Company as of December 31, 2002 (unaudited) (the "Most Recent Financial
Statements"), and the certified financial statements (audited by Deloitte) as of
August 31, 2002, 2001, and 2000, heretofore furnished by the Seller to the
Buyer, present fairly the financial condition and results of the operations of
the Company as at the respective dates of said balance sheets and for the
periods indicated in said statements of income, and the certified financial
statements have been prepared in conformity with GAAP applied on a consistent
basis throughout the periods involved. The Company does not have, or as of the
Closing Date shall not have, (i) any long-term liabilities (with a term greater
than one year), or (ii) any other liabilities (not long-term liabilities) except
(1) those liabilities set forth on the Most Recent Financial Statements and

7

--------------------------------------------------------------------------------


not heretofore paid or discharged, and (2) those of the same nature as those set
forth on the Most Recent Financial Statements and reasonably incurred in the
ordinary course of business, consistent with past practice, after December 31,
2002.

        3.10    Receivables.    All receivables of the Company included in the
Closing Date Adjustment Amount shall be collectible in full when due in the
ordinary course of business in amounts equal to not less than the aggregate face
amounts thereof, after giving effect to any applicable provision for doubtful
and uncollectible accounts included as part of the Closing Date Adjustment
Amount.

        3.11    Taxes.    

        (a)  The Company has filed or caused to be filed (on a timely basis) all
Tax Returns that are or were required to be filed pursuant to applicable Legal
Requirements, including its 2002 income tax return. The Company has paid, or
made proper accruals for the payment of, all Taxes that have or may have become
due pursuant to those Tax Returns or otherwise, or pursuant to any assessment
received by the Company.

        (b)  The charges, accruals, and reserves with respect to Taxes on the
books of the Company as of the Closing Date will be at least equal to the
Company's liability for such Taxes. There exists no proposed tax assessment
against the Company. All Taxes that the Company is or was required by Legal
Requirements to withhold or collect have been duly withheld or collected and, to
the extent required, have been paid to the proper Governmental Body or other
Person.

        (c)  All Tax Returns filed by the Company are true, correct, and
complete.

        (d)  The Company is not, and never has been, liable for any Tax payable
by reason of the income or property of a Person other than the Company. No
litigation with respect to any Tax for which the Company is asserted to be
liable is pending and no basis which Seller believes to be valid exists on which
any claim for any such Tax can be asserted against the Company. There are no
requests for rulings or determinations in respect of any Taxes pending between
the Company and any taxing authority. No issues have been raised and remain
pending by any taxing authority in connection with the examination of any Tax
Return of the Company. No extension of any period during which any Tax may be
assessed or collected and for which the Company is or may be liable has been
granted to any taxing authority. The Company is not and never has been party to
any tax allocation or sharing agreement. The Company has made all deposits
required by law to be made with respect to employees' withholding and other
employment Taxes. The Company has not made, is not obligated to make and is not
a party to any agreement that could require it to make any payment that is not
deductible under Section 280G of Internal Revenue Code of 1986, as amended from
time to time (the "US Code"), or such comparable provision under the Internal
Revenue Code. No asset of the Company is subject to any provision of applicable
law which eliminates or reduces the allowance for depreciation or amortization
in respect of that asset below the allowance generally available to an asset of
its type. No accounting method changes of the Company exist or are proposed or
threatened which could give rise to an adjustment under Section 481 of the US
Code, or such comparable provision under the Internal Revenue Code.

        3.12    Real Property.    Part 3.12 to the Disclosure Schedule describes
all real property owned by the Company (including the land for the tower sites
for the Stations used in Cataño and Ponce) (the "Owned Real Property"), and a
complete list and brief description of all real property leased to the Company
(the "Leased Real Property" and, together with the Owned Real Property, the
"Real Property").

        (a)  The Company has, or will have before Closing, good and marketable
title in fee simple to all of the Owned Real Property, free and clear of all
Encumbrances, except those indicated in Part 3.12 of the Disclosure Schedule.
The Encumbrances set forth on Part 3.12 of the Disclosure Schedule do not

8

--------------------------------------------------------------------------------


hinder, impede, or diminish in any way the current use of the Owned Real
Property or the operations conduced thereon.

        (b)  The Company enjoys quiet possession of each of the premises
purported to be leased to it, under valid leases with respect thereto,
enforceable in accordance with their respective terms. Seller has furnished to
Buyer a complete and correct copy of the leases in respect of all of the Leased
Real Property. Neither the Company nor, to the Knowledge of Seller, the other
party thereto is in default in respect of such leases.

        (c)  None of the Real Property is subject to, and neither the Company
nor Seller has received notice of, any pending or proposed reassessment,
contest, protest, or other proceedings with respect to real property taxes.
Neither the Company nor Seller has taken any action to have real estate taxes
that will be assessed against the Real Property adjusted or modified in any
respect. There is no, and neither the Company nor Seller has received notice of
any, pending or proposed special assessment that affects, or may affect, the
Real Property or any portion thereof.

        (d)  The current uses of and existing structures located on the Real
Property are in all material respects in compliance with all applicable zoning,
construction, and other land use requirements. No Legal Requirements prohibit or
materially interfere with the current use of any of the Real Property. The
Company, to the extent required by any Legal Requirements, is in possession of,
or will be prior to Closing, all use permits with respect to all of the Real
Property issued by the appropriate Governmental authority. Valid use permits for
all Real Property which permit the current uses of the Real Property exist, or
will exist prior to Closing, and continue in full force and effect through the
Closing Date. Seller shall be solely responsible for procuring such Permits and
certificates.

        (e)  The improvements located on the Real Property are in good condition
and are structurally sound, and all mechanical and other systems located therein
are in an operating condition good for the use to which same are put by the
Company in the current operation of the Company's business, subject to normal
wear and tear. No condition exists requiring material repairs, alterations or
corrections, and no maintenance or repair to the improvements or the mechanical
or other systems located therein have been unreasonably deferred.

        3.13    Licenses and Authorizations.    Except as otherwise disclosed
therein, Part 3.13 to the Disclosure Schedule consists of a complete list and
brief description of all Governmental Authorizations held by the Company or
pending applications as of the date hereof, including, without limitation, any
of the foregoing granted by, or pending with, the FCC, held in connection with
the ownership and operation of radio stations WKAQ-AM, WKAQ-FM, WUKQ-FM and
WUKQ-AM (collectively, the "Stations"). The Governmental Authorizations listed
in such Part 3.13 of the Disclosure Schedule are the only Governmental
Authorizations necessary to, or used in, the business of the Company as now
conducted (including, without limitation the operation of the Stations) and the
same are in good standing and in full force and effect. The Company is not the
subject of any notice of violation or order, or any complaint, issued by or
filed with the FCC in connection with the operation of, or authorizations for,
the Stations. To Seller's Knowledge, the Stations and the facilities of the
Stations are being operated in all material respects in accordance with the FCC
Licenses and all material FCC rules and policies. To Seller's Knowledge, the
Stations' transmission towers and equipment have been operated and maintained by
the Company in material compliance with the Communications Act and the rules and
regulations of the FCC and the Federal Aviation Administration ("FAA"), and the
towers have been properly registered with the FCC and approved by the FAA as
necessary. Notwithstanding the foregoing, Seller shall, at its own cost and
expense, obtain all Governmental Authorization for the operation of the
Company's business and facilities prior to Closing.

        3.14    Equipment and Personal Property.    Part 3.14 of the Disclosure
Statement consists of a complete list of all equipment and other personal
property owned by the Company with an original acquisition cost in excess of
$50,000. All the personal property owned by the Company, including other items
listed

9

--------------------------------------------------------------------------------


in Part 3.14 of the Disclosure Schedule, are free and clear of Encumbrances. The
personal property assets owned by the Company and used in the conduct of its
business and necessary for the conduct of the business as now conducted are in
satisfactory operating condition and repair to permit the conduct of such
business.

        3.15    Intellectual Property.    

        (a)  Title. Part 3.15 of the Disclosure Schedule contains a complete and
correct list of all the Intellectual Property owned by the Company. The
Intellectual Property set forth on Part 3.15 of the Disclosure Schedule
comprises all of the Intellectual Property used by the Company to conduct and
operate its business as now being conducted. Except as set forth on Part 3.15 of
the Disclosure Schedule, there are no agreements restricting the Company's use
of the Intellectual Property or requiring the payment to any third party for the
use thereof. Other than as set forth on Part 3.15 of the Disclosure Schedule,
the Company owns, or has the exclusive rights to the of use and control of, both
without restriction or Encumbrance of any kind, the Stations' call letters,
including WKAQ-AM, WKAQ-FM, WUKQ-FM and WUKQ-AM, and the Intellectual Property
set forth on Part 3.15 of the Disclosure Schedule, other than the first 8 items
listed under Pending Applications, and has not transferred, granted or otherwise
assigned any portion of such rights to any other Person

        (b)  Due Registration. Part 3.15 of the Disclosure Schedule lists the
Intellectual Property which has been duly registered with the United States
Patent and Trademark Office or the Puerto Rico Department of State. Except as
otherwise set forth in Part 3.15 of the Disclosure Schedule, such registrations
remain in full force and effect.

        (c)  No Intellectual Property Litigation. Except as set forth in
Part 3.15 of the Disclosure Schedule, no claim or demand has been made to Seller
nor is there any proceeding that is pending, or to Seller's Knowledge,
Threatened, which (i) challenges the rights of Seller with respect of any
Intellectual Property, (ii) asserts that Seller is infringing or otherwise in
conflict with any Intellectual Property.

        3.16    Insurance.    Part 3.16 of the Disclosure Schedule consists of a
complete list and brief description of all policies of fire, liability, workers'
compensation, life, title policy, and other forms of insurance held by the
Company or otherwise benefiting the Company or its employees. All premiums and
other payments due from the Company under or on account of any such policy have
been paid in a timely manner. Seller shall use its Best Efforts to ensure that,
on or prior to Closing, all policies listed on Part 3.16 of the Disclosure
Schedule will be held in the name of the Company unless otherwise agreed to by
Buyer. Buyer shall in good faith assist buyer in obtaining the issuance of such
policies in the name of the Company.

        3.17    Contracts.    

        (a)  Except as set forth in Part 3.17(a) of the Disclosure Schedule the
Company is not as of the date hereof, and will not be directly or indirectly, on
the Closing Date, a party to or bound by any:

          (i)  Contract with any Person providing professional services
compensation exceeding $50,000 in any fiscal year;

        (ii)  Contract with any labor union or other association representing
employees;

        (iii)  Contract for the future purchase of materials, supplies, services
or equipment in excess of reasonable requirements for the operation of its
business consistent with its operating history;

        (iv)  Contract continuing over a period of more than one year from its
date;

        (v)  Contract for material capital expenditures other than Contracts for
capital expenditures and commitments for capital expenditures which in the
aggregate exceed a monthly average of $5,000 from the date hereof;

10

--------------------------------------------------------------------------------




        (vi)  Contract with Seller or any affiliate or any Seller;

      (vii)  indenture, mortgage, note, loan or credit agreement, or other
contract or obligation relating to the borrowing of money by the Company or to
the direct or indirect guarantee or assumption by the Company of any obligation
of others, including any arrangement which has the economic effect of a
guarantee;

      (viii)  license or royalty agreement without limitation, program licenses;

        (ix)  Contract under which it is lessor or lessee;

        (x)  Contract with any government or any agency or instrumentality
thereof other than any such Contract relating to the purchase thereby of
advertising time at no less than regular rates charged to government agencies;

        (xi)  Contract granting to any person any preferential right to purchase
any assets or properties;

      (xii)  Contract in the nature of a bonus, deferred compensation, pension,
profit sharing, retirement, stock purchase, stock option, hospitalization,
insurance, vacation, severance or similar plan or practice, formal or informal,
with respect to its officers, employees or others;

      (xiii)  Contract in the nature of a network affiliation agreement;

      (xiv)  Contract which is material and not made in the ordinary course of
business and not disclosed pursuant to any other subdivision of this Section;

        (b)  Other than as set forth in Part 3.17(b) of the Disclosure Schedule,
neither the execution and delivery of this Agreement nor the consummation by the
Company and the Seller of the Contemplated Transactions, will violate, breach,
be in conflict with, or constitute a default under, or permit the termination or
the acceleration of maturity of any Contract to which the Company or the Seller
is a party.

        (c)  The Company has complied, in all material respects, with all
commitments and obligations pertaining to it, and is not in default under any
contracts or agreements listed on Part 3.17 of the Disclosure Schedule and
except for item 14 of Part 3.18 of the Disclosure Schedule no notice of default
under any such contract or agreement has been received. Notwithstanding the
representation made in this Section 3.17(c), any costs incurred by the Company
resulting from noncompliance of the Contracts disclosed on Part 3.17 of the
Disclosure Schedule shall be characterized as Damages under Section 12.2.

        3.18    Legal Proceedings.    Except as set forth and described in
Part 3.18 of the Disclosure Schedule, there are no actions, suits, Proceedings
or investigations pending, or to the Knowledge of Seller Threatened, against or
affecting the Company, at law or in equity, before any Federal, state, Puerto
Rico, county, municipal, foreign or other governmental department, commission,
board, bureau, agency or instrumentality or before any arbitrator or any kind,
in each case domestic or foreign. The Company is not in default with respect to
any Order, writ, injunction or decree of any court or any Federal, state, Puerto
Rico, county, municipal or other governmental department, commission, board,
bureau, agency or instrumentality, or arbitrator of any kind, in each case
domestic or foreign.

        3.19    Compliance with Laws.    The Company is not in violation of any
Legal Requirement, applicable to its business, properties or assets in a manner
which might result in any material adverse effect in the business, operations,
properties, assets or financial condition of the Company.

        3.20    Employee and Labor Relations.    

        (a)  Part 3.20 of the Disclosure Schedule contains a correct and
complete list of (i) names, positions and date of hire of each of the employees
of the Company; (ii) the annual salary or hourly wage of each such person; and
(iii) any Contract that provides for employment of any individual as an

11

--------------------------------------------------------------------------------


employee or independent contractor of the Company. The Company has not accrued,
is not obligated to pay, and has not agreed to pay any deferred compensation to
its employees or contract labor.

        (b)  There are no unfair labor practice charges pending against the
Company. The Company is not or during the past three years has not been, the
subject of any strike, work stoppage, picketing or work slowdown, or other
similar labor dispute, controversy, or proceeding, and to the Knowledge of the
Seller or the Company no such activity is Threatened. Seller has complied in all
material respects with all laws relating to the employment and safety of labor,
including provisions relating to wages, hours, benefits, collective bargaining,
discrimination, the payment of social security and other payroll expenses, and
all applicable occupational safety and health acts, laws, and regulations.

        (c)  Except as set forth on Part 3.20 of the Disclosure Schedule,
(i) the Company is not a party to or subject to any collective bargaining
agreements with respect to the Stations; and (ii) there is no representation or
organizing effort pending or threatened against or involving or affecting the
Company with respect to employees employed at the Stations.

        3.21    Employee Benefit Plans.    

        (a)  All Benefit Plans of the Company are listed in Part 3.21 of the
Disclosure Schedule and Seller has furnished complete and accurate copies of all
such benefit plans. All Benefit Plans have been administered in compliance with
all their material terms and conditions and in material compliance with the
provisions of ERISA, the Internal Revenue Code, and any other Legal
Requirements. All contributions that were required to be made by the Company
under such Benefit Plans have been made as of the Closing Date and the Company
has performed all material obligations required to be performed as of the
Closing Date under all Benefit Plans.

        (b)  Except as indicated in Part 3.21 of the Disclosure Schedule, the
Company (i) is not contributing to, or is not required to contribute to, or has
not contributed within the last four years to, any Benefit Plan, multi employer
plan, as defined in ERISA Section 3(37), single employer plan, as defined in
ERISA Section 4063(a), or employee pension benefit plan, as defined under ERISA
Section 3(2), that was subject to Title IV of ERISA; (ii) has not been held
liable within the last four years, nor reasonably expects to be liable for any
"withdrawal liability", as defined under ERISA Section 4201 et seq., and,
(iii) has not engaged in a transaction to evade liability, as described under
ERISA Section 4069.

        (c)  Except as set forth in Part 3.21 of the Disclosure Schedule, there
are no other Benefit Plans covering Employees of the Company; whether formal or
informal, accrued or unaccrued, contingent or otherwise, sponsored or maintained
by the Company. The Company has not scheduled or agreed upon future increases of
benefits levels (or creations of new benefits) with respect to any Benefit Plan
The Company has made no commitments, nor agreed to create any additional Benefit
Plans or to modify or change in any material respect any existing Benefit Plans,
except as required by any Legal Requirement.

        (d)  Neither the Seller nor the Company is aware of the existence of an
governmental, investigation, audit, or examination of any Benefit Plan or of any
facts that would lead it to believe that any such governmental investigation,
audit, or examination is pending or Threatened. There exists no action, suit, or
claim with respect to any Benefit Plan pending or, to the Knowledge of Seller or
the Company, Threatened against any such plan or arrangement.

        3.22    Changes After December 31, 2002.    Except as set forth in
Part 3.22 of the Disclosure Schedule, since December 31, 2002, the Company has
not:

        (a)  issued or sold, or issued any option or right to subscribe to, or
entered into any Contract to issue or sell, any shares of its capital stock or
any bonds or other corporate securities or subdivided or in any way reclassified
any shares of its capital stock;

12

--------------------------------------------------------------------------------


        (b)  incurred any obligation or liability (absolute or contingent)
except current liabilities incurred, and obligations under Contracts entered
into, in the Ordinary Course of Business;

        (c)  discharged or satisfied any material claim or paid any obligation
or liability (absolute or contingent) other than current liabilities shown on
the Most Recent Financial Statements and current liabilities incurred since the
date thereof in the Ordinary Course of Business;

        (d)  purchased or redeemed any shares of its capital stock;

        (e)  mortgaged, pledged or subjected to any claim, any of its assets,
tangible or intangible;

        (f)    canceled any debt or claim, except in each case in the Ordinary
Course of Business;

        (g)  made any material addition to, or sold any material portion of, its
fixed assets;

        (h)  sold, assigned or transferred any Intellectual Property.

        (i)    increased, directly or indirectly, the salary or other
compensation of any officer of the Company or of any member of its management,
or entered into any employment agreement with any person or paid or entered into
any agreement to pay any bonus or other extraordinary compensation to any
officer of the Company or to any member of its management or other employees, or
instituted any general increase in rates of compensation of its employees, or
increased, directly or indirectly, any pension of benefits for any thereof;

        (j)    made any material capital expenditure or commitment therefor,
except made pursuant to a Contract in accordance with Section 3.17;

        (k)  suffered any casualty or other similar loss of assets;

        (l)    entered into any Contract with Seller or any affiliate of the
Seller;

        (m)  amended its Certificate of Incorporation or By-laws or merged with
or into or consolidated with any other corporation, or changed or agreed to
change in any manner the rights of its outstanding capital stock or the
character of its principal business;

        (n)  by any act or omission to act defaulted under any lease or license
or material Contract; or

        (o)  entered into any other material transaction other than in the
Ordinary Course of Business.

        3.23    Environmental Matters.    Except as set forth in Part 3.23 of
the Disclosure Schedule, to the Knowledge of Seller:

        (a)  the Company complied and is now complying with the material
requirements of relevant Environmental Laws and permits, licenses or
authorizations issued under such Environmental Laws with respect to the
Facilities;

        (b)  there are no past or present circumstances, activities, events,
conditions or occurrences that will (a) form the basis of an Environmental Claim
against the Company with respect to the Facilities; (b) cause the Facilities to
be subject to material restrictions on its ownership, occupancy, use or
transferability under any Environmental Law; (c) require the filing or recording
of any material notice or restriction relating to the presence of Hazardous
Materials in the Facilities; or (d) materially prevent or interfere with Buyer's
ability to operate and maintain the Facilities in substantial compliance with
applicable Environmental Laws;

        (c)  the permits, authorizations and licenses required under
Environmental Laws to operate and maintain the Facilities have been obtained;

        (d)  there are no pending Environmental Claims against the Facilities or
Seller with respect to the Facilities that would have a material adverse effect
on the Facilities or Seller with respect to the Facilities;

13

--------------------------------------------------------------------------------


        (e)  Hazardous Materials have not at any time been generated, used,
treated, recycled or stored on, or transported to or from, or released,
deposited or disposed of on the Facilities, and the Company has not used the
Facilities for such purposes other than in substantial compliance with
applicable Environmental Laws; and

        (f)    there are no in-use underground storage tanks at the Facilities;
there is no asbestos contained in, forming part of, or contaminating any part of
the Facilities; and no polychlorinated biphenyls (PCBs) are used at the
Facilities.

        3.24    No Material Adverse Change.    Since the date of the Most Recent
Financial Statements, there has not been any material adverse change of the
business, operations, properties or assets of the Company.

        3.25    Brokers or Finders.    Seller has retained Kalil & Co., Inc. as
Seller's broker in connection with the transactions contemplated by this
Agreement and either (i) will be fully liable for such broker's fees or
commissions or (ii) will cause the Company to pay in full such liability as of
the Closing and set forth such liability in the computation of Net Working
Capital.

        3.26    No Additional Representations.    Buyer acknowledges that Seller
and/or the Company have made no representation or warranty, expressed or
implied, except as expressly set forth in this Agreement. Seller represents and
warrants that any information regarding the Company which was delivered in
writing or made available for inspection by Buyer does not contain any material
misstatement.

        3.27    Representations and Warranties on Closing Date.    The
representations and warranties made in this Section 3 will be true and correct
on and as of the Closing Date with the same force and effect as though such
representations and warranties had been made on and as of the Closing Date,
except that any such representations and warranties which expressly relate to an
earlier period shall be true and correct on the Closing Date as of such earlier
date.

        3.28    Payola/Pugola.    To the Knowledge of Seller, (i) no direct or
indirect payment has been made to any employee or executive of the Company or
its affiliates to influence airplay on the Stations without informing the
Stations' listeners and (ii) there has been no investigation, inquiry,
disciplinary action or fine (whether governmental or otherwise) regarding any
payments relating to airplay on the Stations.

        3.29    Music Licenses.    The Company and the Stations have made all
required payments of license fees under, and have properly accrued all
liabilities in respect of, obligations to ASCAP and BMI.

4.REPRESENTATIONS AND WARRANTIES OF THE BUYER

        The Buyer represents and warrants to the Seller as follows:

        4.1    Organization, Corporate Power and Good Standing of the
Buyer.    The Buyer is a corporation duly organized, validly existing and in
good standing under the laws of Delaware and has the corporate power and
authority to carry on its business, as now conducted and to own or lease its
properties and other assets as now owned or leased. The Company has qualified to
do business in any other jurisdiction in which such qualification is necessary
in order to enable the Company to carry on its business as now conducted or to
own or lease its properties and assets as now owned or leased.

        4.2    Authorization; Execution and Delivery; Binding Obligation.    All
corporate acts and other proceedings required to be taken by or with respect to
the Buyer to authorize it to execute, deliver and perform this Agreement and the
Contemplated Transactions have been duly taken. This Agreement has been duly
executed and delivered by the Buyer and constitutes the legal, valid and binding
obligation of the Buyer in accordance with its terms.

14

--------------------------------------------------------------------------------


        4.3    Violation of Law; Consents.    The execution, delivery and
performance by Buyer of this Agreement, and the consummation of the Contemplated
Transactions will not violate any Legal Requirements applicable to the Buyer or
any of the Organizational Documents of the Buyer. Except as indicated in
Part 4.3 of the Disclosure Schedule, no Consent, other action of, or filing
with, any Person, or any court, administrative agency or any Governmental
Authority is required in connection with the execution and delivery of the Buyer
of this Agreement and the consummation of the Contemplated Transactions.

        4.4    Brokers or Finders.        Buyer has incurred no obligation or
liability, contingent or otherwise, for brokerage or finders' fees or agents'
commissions or other similar payment in connection with this Agreement.

        4.5    FCC Qualifications.    There are no facts that under the
Communications Act or the rules and regulations of the FCC would (i) disqualify
Buyer from acquiring control of the Governmental Authorizations issued by the
FCC for the Stations; or (ii) disqualify Buyer from consummating the
transactions contemplated by this Agreement. No waiver of any FCC rule or
regulation is required for Buyer to obtain the consent of the FCC to purchase
the Shares of the Company and acquire control of the Stations.

5.CONDITIONS TO OBLIGATIONS OF THE BUYER

        The obligations of the Buyer under this Agreement are, at the option of
the Buyer, subject to the conditions that:

        5.1    Compliance with Covenants; Representations and Warranties
True.    All the terms, covenants, agreement and conditions of this Agreement to
be complied with and performed by the Seller and/or the Company on or prior to
the Closing Date shall have been fully complied with and performed; the
representations and warranties made by the Seller and/or the Company herein
shall be true and correct in all material respects on and as of the Closing Date
with the same force and effect as though such representations and warranties had
been made on and as of the Closing Date (except that any such representations
and warranties which expressly relate to an earlier date shall be true and
correct in all material respects on the Closing Date as of such earlier date).
Notwithstanding the foregoing, Seller shall not be deemed to have breached or
failed to comply with Section 3.24 if such breach or failure is due or caused
directly by an act, omission, or instruction of Buyer under or in connection
with a Time Brokerage Agreement signed by Buyer and Seller, or any activities or
transactions by Buyer in furtherance thereof or in connection therewith or any
action of Seller in accordance with the terms of such Time Brokerage Agreement
(except for such actions of Seller that constitute gross negligence or willful
misconduct). The Buyer and Seller acknowledge that there may be an adverse
change in the operations of the Company resulting from its potential change in
ownership, but this in no way affects the provisions of Section 3.24.

        5.2    Legal Proceedings.    There shall not be any Proceeding by or
before any court, administrative agency or other Governmental Body (i) which
seeks to restrain, prohibit or invalidate any of the transactions contemplated
by this Agreement, (ii) which might affect the right of the Buyer to own in its
entirety or control the Company.

        5.3    Consents to Assignments.    The Seller and the Buyer shall have
received the Consents or waivers indicated in Parts 3.4 and 4.3 of the
Disclosure Schedule as may be required by the terms thereof.

        5.4    FCC Consent.    The FCC Consent shall have been obtained, without
the imposition of any condition materially adverse to Buyer except those that
are customary in the assignment of FCC Licenses, and the Company shall have
complied with any conditions imposed on it by the FCC Consent; provided however,
that the Company shall have no obligation to comply with any such condition that
is materially adverse to the Company.

15

--------------------------------------------------------------------------------


        5.5    Resignations of Officers and Directors.    On or prior to the
Closing Date, the Buyer shall have received the signed resignations dated the
Closing Date, of all or any of the directors or officers of the Company as the
Buyer shall have requested.

        5.6    Intentionally Deleted.    

        5.7    Environmental Report.    The Buyer must receive a report from the
Phase I environmental study it performs on the Owned Real Property that does not
disclose a material adverse environmental condition. The Seller and the Company
hereby authorize the Buyer, at its sole cost and expense, to perform a Phase I
environmental study on the Owned Real Property as deemed necessary by the Buyer.
If, however, the subject report discloses a material adverse environmental
condition of the Owned Real Property that is unacceptable to Buyer, Buyer shall
immediately notify the Company and Seller, and allow the same a reasonable time
to remedy the respective unacceptable condition, which shall in no event exceed
60 days after the Closing Date.

        5.8    Studio Lease.    The Company shall have entered into a five year
lease (with a five year renewal option) for the studios of the Stations at the
current premises in the form of the draft lease attached as Part 5.8 of the
Disclosure Schedule.

6.CONDITIONS TO OBLIGATIONS OF THE SELLER

        The obligations of the Seller under this Agreement are, at the option of
the Seller, subject to the conditions that:

        6.1    Compliance with Covenants; Representations and Warranties
True.    All the terms, covenants, agreement and conditions of this Agreement to
be complied with and performed by the Buyer on or prior to the Closing Date
shall have been fully complied with and performed; the representations and
warranties made by the Buyer herein shall be true and correct in all material
respects on and as of the Closing Date with the same force and effect as though
such representations and warranties had been made on and as of the Closing Date
(except that any such representations and warranties which expressly relate to
an earlier date shall be true and correct in all material respects on the
Closing Date as of such earlier date).

        6.2    Legal Proceedings.    There shall not be any Proceeding by or
before any court, administrative agency or other Governmental Body which seeks
to restrain, prohibit or invalidate any of the transactions contemplated by this
Agreement.

        6.3    Consents to Assignments.    The Seller and the Buyer shall have
received the Consents or waivers indicated in Parts 3.4 and 4.3 of the
Disclosure Schedule as may be required by the terms thereof.

        6.4    FCC Consent.    The FCC Consent shall have been obtained, without
the imposition of any condition materially adverse to Seller except those that
are customary in the assignment of FCC Licenses, and the Company shall have
complied with any conditions imposed on it by the FCC Consent; provided however,
that the Company shall have no obligation to comply with any such condition that
is materially adverse to the Company.

7.APPLICATION TO FCC

        (a)  No later than ten (10) days after the date of this Agreement,
Seller and Buyer shall prepare and jointly file with the FCC all necessary
applications ("FCC Applications") requesting the written consent to the transfer
from Seller to Buyer of control of the Company as contemplated in this
Agreement. In the event that the merger of Buyer and Univision
Communications Inc. ("Univision"), MB Docket No. 02-235, has not been
consummated at the time the FCC Applications are to be filed, the FCC
Applications also shall include an application seeking consent to the transfer
of control of the

16

--------------------------------------------------------------------------------


Company from Seller to Buyer as owned and controlled by Univision. Buyer shall
use its best efforts to secure the cooperation of Univision in the preparation
and prosecution of the FCC Applications.

        (b)  Seller and Buyer shall thereafter prosecute such FCC Applications
in good faith and with all reasonable diligence and otherwise use their Best
Efforts to obtain the FCC Consent as expeditiously as practicable; provided,
however, that neither Seller nor Buyer shall have any obligation to satisfy any
complainant or the FCC by taking any steps which would have a material adverse
effect upon Seller or Buyer or upon any affiliated entity, but neither the
expense nor inconvenience to a party of defending against a complainant or an
inquiry by the FCC shall be considered a material adverse effect on such party.
If the FCC Consent imposes any condition on any party hereto, such party shall
use its best efforts to comply with such condition; provided, however, that no
party shall be required to comply with any condition that would have a material
adverse effect upon it or any affiliated entity. If rehearing, reconsideration
or judicial review is sought by a third party or by the FCC on its own motion
with respect to the FCC Consent, Buyer and Seller shall vigorously oppose such
efforts for rehearing, reconsideration or judicial review; provided, however,
that nothing herein shall be construed to limit either party's right to
terminate this Agreement pursuant to Section 11. All FCC filing or grant fees
with respect to such FCC Consent shall be paid equally by Buyer and Seller. Each
party shall otherwise bear its own costs and expenses (including the fees and
disbursements of its counsel) in connection with the preparation of the portion
of FCC Applications to be prepared by it and in connection with the processing
and defense of the FCC Applications.

8.CONTROL OF THE STATION

        Notwithstanding any provision otherwise contained herein, in no event
shall Buyer, prior to the Closing, directly or indirectly, control, supervise,
direct, or attempt to control, supervise, or direct, the operations of the
Stations; such operations, including complete control and supervision of the
Stations' programs, employees, and policies, shall be the sole responsibility of
Seller until the Closing.

9.COVENANTS OF SELLER PRIOR TO CLOSING DATE

        9.1    Access and Investigation.    Between the date of this Agreement
and the Closing Date, Seller will, and will cause the Company to, (a) afford
Buyer reasonable access to the Company's personnel, properties, contracts, books
and records, and other relevant documents, (b) furnish Buyer with copies of all
such contracts, books and records, and other existing documents and data as
Buyer may reasonably request, and (c) furnish Buyer with such additional
financial, operating, and other data and information as Buyer may reasonably
request.

        9.2    Operation of the Businesses of the Company.    Between the date
of this Agreement and the Closing Date, Seller will cause the Company to:

        (a)  conduct its business only in the Ordinary Course of Business,
except as specifically otherwise set forth herein;

        (b)  use its Best Efforts to preserve the current business organization,
keep available the services of the current officers, employees, and agents, and
maintain the relations with suppliers, customers, landlords, creditors,
employees, agents, and others having business relationships with the Company;
and

        (c)  keep the Stations' aggregate barter obligations, as of the Closing
Date, at an amount that is equal to or less than $200,000 in excess of the
Stations' aggregate barter assets. The aggregate barter liabilities currently
exceed barter assets by approximately $184,000. If at any time prior to Closing
the Stations anticipate assuming additional barter obligations, such decision
will in good faith be discussed with Buyer.

Notwithstanding the foregoing, the Company may pay, if properly declared,
dividends to Seller.

17

--------------------------------------------------------------------------------


        9.3    Negative Covenant.    Except as otherwise expressly permitted by
this Agreement, between the date of this Agreement and the Closing Date, Seller
will not, and will cause the Company not to, take any affirmative action, or
fail to take any reasonable action within their or its control, as a result of
which any of the changes or events listed in Section 3.22 is likely to occur.

        9.4    Notifications.    Between the date of this Agreement and the
Closing Date, Seller will promptly notify Buyer, in writing, if Seller or the
Company becomes aware of any fact or condition that causes or constitutes a
Breach of any of Seller's representations and warranties as of the date of this
Agreement. Seller will promptly deliver to Buyer a supplement to the Disclosure
Schedule specifying such change. Any such supplement shall be deemed to amend
any representation or warranty made by Seller under this Agreement but it shall
not have any effect on the determination of whether the conditions set forth in
Section 5.1 have been satisfied by Seller.

        9.5    No Negotiation.    Until such time, if any, as this Agreement is
terminated pursuant to Section 11, Seller will not, and will cause the Company
not to, directly or indirectly solicit, initiate, or encourage any inquiries or
proposals from, discuss or negotiate with, provide any non-public information
to, or consider the merits of any unsolicited inquiries or proposals from, any
Person (other than Buyer) relating to any transaction involving the sale of the
business or assets (other than in the Ordinary Course of Business) of the
Company, or any of the capital stock of the Company, or any merger,
consolidation, business combination, or similar transaction involving the
Company.

        9.6    Best Efforts.    Between the date of this Agreement and the
Closing Date, Seller will use its Best Efforts to cause the conditions in
Section 5 to be satisfied.

        9.7    Excluded Assets and Liabilities.    Prior to the Closing, Seller
will cause the Company (i) to distribute or dispose of the assets listed on
Part 9.7 of the Disclosure Schedule and (ii) to retire or otherwise be released
from obligation with respect to the liabilities listed on Part 9.7 of the
Disclosure Schedule.

        9.8    Environmental Compliance.    By no later than 60 days after the
Closing Date, Seller will cause the Company to bring all environmental matters
set forth on Part 3.23 of the Disclosure Schedule into full and complete
compliance with the Environmental Laws.

10.COVENANTS OF BUYER PRIOR TO CLOSING DATE

        10.1    Best Efforts.    Between the date of this Agreement and the
Closing Date, Buyer will use its Best Efforts to cause the conditions in
Section 6 to be satisfied.

        10.2    Notification.    Between the date of this Agreement and the
Closing Date, Buyer will promptly notify Seller, in writing, if Buyer becomes
aware of any fact or condition that causes or constitutes a breach of any of
Buyer's representations and warranties as of the date of this Agreement. Buyer
will promptly deliver to Seller a supplement to the Disclosure Schedule
specifying such change.

11.TERMINATION

        11.1    Terminating Events.    

        (a)  In addition to other available remedies, this Agreement may be
terminated by either Buyer or Seller, if the party seeking to terminate is not
in material default or breach of this Agreement, upon written notice to the
other if:

          (i)  the other party is in material breach of this Agreement and such
breach has been neither cured within thirty (30) days after written notice of
such breach nor waived by the party giving such termination notice;

        (ii)  a court of competent jurisdiction or governmental, regulatory or
administrative agency or commission shall have issued an order, decree or ruling
or taken any other action permanently

18

--------------------------------------------------------------------------------




restraining, enjoining or otherwise prohibiting the transactions contemplated by
this Agreement and such order, decree, ruling or other action shall have become
final and nonappealable;

        (iii)  the Closing has not occurred by February 8, 2004 (the "Upset
Date")

        (b)  This Agreement may be terminated by mutual written consent of Buyer
and Seller.

        (c)  If either party believes the other to be in breach or default of
this Agreement, the non-defaulting party shall, prior to exercising its right to
terminate hereunder, provide the defaulting party with notice specifying in
reasonable detail the nature of such breach or default. Except for a failure to
pay the Purchase Price, the defaulting party shall have thirty (30) days from
receipt of such notice to cure such default; provided that, if the breach or
default is due to no fault of the defaulting party and is not capable of cure
within such thirty (30) day period, the cure period shall be extended as long as
the defaulting party is diligently and in good faith attempting to effect a
cure. Nothing in this section shall be interpreted to extend the Upset Date.

        11.2    Effect of Termination.    Each party's right of termination
under Section 11 is in addition to any other rights it may have under this
Agreement or otherwise, and the exercise of a right of termination will not be
an election of remedies. If this Agreement is terminated pursuant to Section 11,
all further obligations of the parties under this Agreement will terminate,
except that the obligations in Sections 13.1 and 13.3 will survive; provided,
however, that if this Agreement is terminated by a party because of the breach
of the Agreement by the other party or because one or more of the conditions to
the terminating party's obligations under this Agreement is not satisfied as a
result of the other party's failure to comply with its obligations under this
Agreement, the terminating party's right to pursue all legal remedies will
survive such termination unimpaired.

12.INDEMNIFICATION; REMEDIES

        12.1    Survival after the Closing.    All representations, warranties,
covenants, and obligations in this Agreement will survive the Closing for a
period of 18 months after the Closing, except the representations and warranties
contained in Section 3.1, 3.2, 3.3, 3.4, 3.5, 3.6, 3.8, 3.12(a), the last
sentence in Section 3.15(a), 4.1, 4.2 and 4.3, which shall survive indefinitely,
the representations contained in Section 3.11, which shall survive for a period
of 6 years, and the representations contained in Section 3.23, which shall
survive for a period of 3 years from the Closing Date.

        12.2    Indemnification and Payment of Damages by Seller.    Seller will
indemnify and hold harmless Buyer, the Company, and their respective
Representatives, stockholders, controlling persons, and affiliates
(collectively, the "Indemnified Persons") for, and will pay to the Indemnified
Persons the amount of, any loss, liability, claim, damage (including incidental
and consequential damages), expense (including costs of investigation and
defense and reasonable attorneys' fees) or diminution of value, whether or not
involving a third-party claim (collectively, "Damages"), arising, directly or
indirectly, from or in connection with:

        (a)  any Breach of any representation or warranty made by Seller in this
Agreement or in any certificate delivered by Seller pursuant to this Agreement;

        (b)  any Breach of any representation or warranty made by Seller in this
Agreement as if such representation or warranty were made on and as of the
Closing Date, other than any such Breach that is disclosed in a supplement to
the Disclosure Letter and is expressly identified in the certificate delivered
pursuant to Section 2.4(a)(ii) as having caused the condition specified in
Section 5.1 not to be satisfied;

        (c)  any Breach by Seller of any covenant or obligation of such Seller
in this Agreement;

        (d)  any claim by any Person for brokerage or finder's fees or
commissions or similar payments based upon any agreement or understanding
alleged to have been made by any such Person with either

19

--------------------------------------------------------------------------------


Seller or the Company (or any Person acting on their behalf) in connection with
any of the Contemplated Transactions;

        (e)  any litigation involving the Company, Seller or their respective
employees or representatives arising with respect to periods on or before the
Closing Date; and

        (f)    any liability for Taxes to the extent the Seller is liable under
the provisions of Section 12.10.

        12.3    Indemnification and Payment of Damages by Buyer.    Buyer will
indemnify and hold harmless Seller (an "Indemnified Person"), and will pay to
Seller, the amount of any Damages arising, directly or indirectly, from or in
connection with (a) any Breach of any representation or warranty made by Buyer
in this Agreement or in any certificate delivered by Buyer pursuant to this
Agreement, (b) any Breach by Buyer of any covenant or obligation of Buyer in
this Agreement, (c) any claim by any Person for brokerage or finder's fees or
commissions or similar payments based upon any agreement or understanding
alleged to have been made by such Person with Buyer (or any Person acting on its
behalf) in connection with any of the Contemplated Transactions or (d) any
liability for Taxes to the extent the Buyer is liable under the provisions of
Section 12.10.

        12.4    Time Limitations.    

        (a)  If the Closing occurs, Seller will have no liability (for
indemnification or otherwise) with respect to any representation or warranty, or
covenant or obligation to be performed and complied with prior to the Closing
Date, other than those in Sections 3.1, 3.2, 3.3, 3.4, 3.5, 3.6, 3.8, 3.12(a),
the last sentence of Section 3.15(a), 3.11, and 3.23 unless on or before
eighteen (18) months after the Closing, Buyer notifies Seller of a claim
specifying the factual basis of that claim in reasonable detail to the extent
then known by Buyer. A claim with respect to Section 3.1, 3.2, 3.3, 3.4, 3.5,
3.6, 3.8, 3.12(a), and the last sentence of 3.15(a) shall have no time
limitation. In the case of the representations and warranties contained in
Section 3.11 the claim must be made on or before 6 years after the Closing Date,
and in the case of the representations and warranties contained in Section 3.23,
the claim must be made on or before 3 years after the Closing Date.

        (b)  If the Closing occurs, Buyer will have no liability (for
indemnification or otherwise) with respect to any representation or warranty, or
covenant or obligation to be performed and complied with prior to the Closing
Date, other than those in Sections 4.1, 4.2 and 4.3, unless on or before two
years after the Closing, Seller notifies Buyer of a claim specifying the factual
basis of that claim in reasonable detail to the extent then known by Buyer. A
claim with respect to Section 4.1, 4.2, or 4.3 shall have no time limitation.

        12.5    Limitations on Amount.    Seller will have no liability (for
indemnification or otherwise) with respect to the matters described in
Section 12.2 until the total of all Damages with respect to such matters exceeds
$50,000, and then only for the amount by which such Damages in the aggregate
exceed $50,000.

        12.6    Limitations on Amount.    Buyer will have no liability (for
indemnification or otherwise) with respect to the matters described in
Section 12.3 until the total of all Damages with respect to such matters exceeds
$50,000, and then only for the amount by which such Damages exceed $50,000.

        12.7    Procedure for Indemnification-Third Party Claims.    

        (a)  Promptly after receipt by an Indemnified Person under Section 12.2
or 12.3 of notice of the commencement of any Proceeding against it, such
Indemnified Person will give notice to the indemnifying party of the
commencement of such claim, but the failure to notify the indemnifying party
will not relieve the indemnifying party of any liability that it may have to any
Indemnified Person, except to the extent that the indemnifying party
demonstrates that the defense of such action is prejudiced by the Indemnified
Person's failure to give such notice.

20

--------------------------------------------------------------------------------


        (b)  If any Proceeding referred to in Section 12.7(a) is brought against
an Indemnified Person and it gives notice to the indemnifying party of the
commencement of such Proceeding, the indemnifying party will, unless the claim
involves Taxes, be entitled to participate in such Proceeding and, to the extent
that it wishes to assume the defense of such Proceeding with counsel
satisfactory to the Indemnified Person and, after notice from the indemnifying
party to the Indemnified Person of its election to assume the defense of such
Proceeding, the indemnifying party will not, as long as it diligently conducts
such defense, be liable to the Indemnified Person under this Section 12 for any
fees of other counsel or any other expenses with respect to the defense of such
Proceeding, in each case subsequently incurred by the Indemnified Person in
connection with the defense of such Proceeding, other than reasonable costs of
investigation. If the indemnifying party assumes the defense of a Proceeding,
(i) it will be conclusively established for purposes of this Agreement that the
claims made in that Proceeding are within the scope of and subject to
indemnification; (ii) no compromise or settlement of such claims may be effected
by the indemnifying party without the Indemnified Person's consent and (iii) the
Indemnified Person will have no liability with respect to any compromise or
settlement of such claims effected without its consent. If notice is given to an
indemnifying party of the commencement of any Proceeding and the indemnifying
party does not, within ten days after the Indemnified Person's notice is given,
give notice to the Indemnified Person of its election to assume the defense of
such Proceeding, the indemnifying party will be bound by any determination made
in such Proceeding or any compromise or settlement effected by the Indemnified
Person.

        12.8    Procedure for Indemnification—other Claims.    A claim for
indemnification for any matter not involving a third-party claim may be asserted
by notice to the party from whom indemnification is sought.

        12.9    Indemnity Escrow.    In the event that Seller fails to satisfy
any claim for indemnification made by Buyer hereunder, Buyer may assert a claim
against the funds held pursuant to the Post-Closing Indemnity Escrow Agreement.

        12.10    Indemnification for Taxes.    

        (a)  The Seller shall indemnify the Buyer Indemnified Parties and hold
them harmless from all liability for Taxes of the Company for Pre-Closing Tax
Periods (as defined below). Interest and penalties due with respect to all
Pre-Closing Tax Periods shall be deemed to be Taxes for such Pre-Closing Tax
Periods. As used herein, "Pre-Closing Tax Period" means any taxable period
ending on or before the Closing Date and the portion ending on and including the
Closing Date of any taxable period that includes (but does not end on) the
Closing Date. Notwithstanding the foregoing, the Seller shall not indemnify and
hold harmless Buyer from any liability for Taxes (i) accrued in full on the
Estimated Closing Balance Sheet, (ii) attributable to any action taken after the
Closing by Buyer, any of Buyer's affiliates (including the Company or any of its
subsidiaries) or any transferee of Buyer or any of its affiliates for periods
after the Closing Date (a "Buyer Tax Act") or (iii) attributable to a breach by
Buyer of its obligations under this Agreement.

        (b)  Buyer shall, and shall cause the Company to, indemnify the Seller
and hold it harmless from (i) all liability for Taxes of the Company for any
taxable period ending after the Closing Date (except to the extent such taxable
period began before the Closing Date, in which case Buyer's indemnity will cover
only that portion of any such Taxes that are not for the Pre-Closing Tax
Period), and (ii) all liability for Taxes attributable to a Buyer Tax Act.

        (c)  In the case of any taxable period that includes (but does not end
on) the Closing Date (a "Straddle Period"), (i) the sales and use Taxes, and
Taxes based upon or measured with reference to net income, of the Company for
the portion of the Straddle Period that constitutes a Pre-Closing Tax Period
shall be computed as if such taxable period ended as of the close of business on
the Closing Date and (ii) the other Taxes of the Company for the portion of the
Straddle Period that constitutes a Pre-Closing Tax Period shall be computed on a
per diem basis

21

--------------------------------------------------------------------------------




(including property taxes and municipal license taxes), provided that any such
per diem computation shall be adjusted where relevant to reflect the actual
proportionate period of property ownership during the applicable Tax period for
any such other Tax with respect to the ownership of specific items of property
held by the Company or its subsidiaries during any Tax period including the
Closing Date. All property taxes and municipal license taxes will be provided on
a per-diem basis to the fiscal year to which the same are applicable. The Buyer,
at its sole cost and expense, shall prepare the Company's 2003 income tax
return, which shall be approved by Seller (such approval not to be unreasonably
withheld) prior to filing.

13.GENERAL PROVISIONS

        13.1    Expenses.    Except as otherwise expressly provided in this
Agreement, each party to this Agreement will bear its respective expenses
incurred in connection with the preparation, execution, and performance of this
Agreement and the Contemplated Transactions, including all fees and expenses of
agents, representatives, counsel, and accountants. All fees and expenses to be
borne by the Company hereunder shall be accrued on the Estimated Closing Balance
Sheet.

        13.2    Public Announcements.    Any public announcement or similar
publicity with respect to this Agreement or the Contemplated Transactions will
be issued, if at all, at such time and in such manner as Buyer and Seller
jointly determine. Seller and Buyer will consult with each other concerning the
means by which the Company' employees, customers, and suppliers and others
having dealings with the Company will be informed of the Contemplated
Transactions.

        13.3.    Confidentiality.    Buyer and Seller shall each keep
confidential all information obtained by it with respect to the other in
connection with this Agreement, except where such information is known through
other lawful sources or where its disclosure is required in accordance with
applicable law. If the transactions contemplated hereby are not consummated for
any reason, (i) Buyer and Seller shall return to the other, without retaining a
copy thereof in any medium whatsoever, any schedules, documents or other written
information, including all financial information, obtained from the other in
connection with this Agreement and the transactions contemplated hereby, and
(ii) the Buyer and Seller shall destroy all internal documentation (recorded in
any medium whatsoever) containing Confidential Information (as defined in that
certain Confidentiality Agreement executed by Buyer and Seller, and dated
July 7, 2002) obtained from the other party. Except as is required for the
consummation of the transaction contemplated by this Agreement, during the
period from the date hereof through the Closing Date, both Buyer and Seller
shall also keep confidential the fact that the parties have entered into this
Agreement and all other matters relating to this transaction.

        13.4    Notices.    All notices, consents, waivers, and other
communications under this Agreement must be in writing and will be deemed to
have been duly given when (a) delivered by hand (with written confirmation of
receipt), (b) sent by telecopier (with written confirmation of receipt),
provided that a copy is mailed by registered mail, return receipt requested, or
(c) when received by the addressee, if sent by a nationally recognized overnight
delivery service (receipt requested), in each case to the appropriate addresses
and telecopier numbers set forth below (or to such other addresses and
telecopier numbers as a party may designate by notice to the other parties):

        Seller:

Fundación Angel Ramos, Inc.
PO Box 362408
San Juan, Puerto Rico 00936-3507
Attention: Mrs. Argentina S. Hills, President
Telephone: (787) 763-3776
Facsimile No.: (787) 250-4421

22

--------------------------------------------------------------------------------



        with a copy to:

Fiddler, González & Rodríguez
PO Box 363507
San Juan, Puerto Rico 00936-3507
Attention: Rafael Cortés Dapena, Esq.
Telephone: (787) 759-3179
Facsimile No.: (787) 754-7539

        Buyer:

Hispanic Broadcasting Corporation
3102 Oak Lawn Avenue, Suite 215
Dallas, Texas 75219
Attention: Jeffrey T. Hinson, Senior Vice President
Telephone: (214) 525-7711
Facsimile: (214) 525-7750

        with a copy (which shall not constitute notice) to:

Hallett & Perrin, P.C.
2001 Bryan Street, Suite 3900
Dallas, Texas 75201
Attention: Bruce H. Hallett
Telephone: (214) 922-4120
Facsimile: (214) 922-4170

        13.5    Jurisdiction; Service of Process.    Any action or proceeding
seeking to enforce any provision of, or based on any right arising out of, this
Agreement shall be brought against any of the parties in the courts of the
Commonwealth and each of the parties consents to the jurisdiction of such courts
(and of the appropriate appellate courts) in any such action or proceeding and
waives any objection to venue laid therein.

        13.6    Further Assurances.    The parties agree (a) to furnish upon
request to each other such further information, (b) to execute and deliver to
each other such other documents, and (c) to do such other acts and things, all
as the other party may reasonably request for the purpose of carrying out the
intent of this Agreement and the documents referred to in this Agreement.

        13.7    Waiver.    The rights and remedies of the parties to this
Agreement are cumulative and not alternative. Neither the failure nor any delay
by any party in exercising any right, power, or privilege under this Agreement
or the documents referred to in this Agreement will operate as a waiver of such
right, power, or privilege, and no single or partial exercise of any such right,
power, or privilege will preclude any other or further exercise of such right,
power, or privilege or the exercise of any other right, power, or privilege. To
the maximum extent permitted by applicable law, (a) no claim or right arising
out of this Agreement or the documents referred to in this Agreement can be
discharged by one party, in whole or in part, by a waiver or renunciation of the
claim or right unless in writing signed by the other party; (b) no waiver that
may be given by a party will be applicable except in the specific instance for
which it is given; and (c) no notice to or demand on one party will be deemed to
be a waiver of any obligation of such party or of the right of the party giving
such notice or demand to take further action without notice or demand as
provided in this Agreement or the documents referred to in this Agreement.

        13.8    Entire Agreement and Modification.    This Agreement supersedes
all prior agreements between the parties with respect to its subject matter and
constitutes (along with the documents referred to in this Agreement) a complete
and exclusive statement of the terms of the agreement

23

--------------------------------------------------------------------------------


between the parties with respect to its subject matter. This Agreement may not
be amended except by a written agreement executed by the parties.

        13.9    Disclosure Schedule.    

        (a)  The Disclosure Schedule, as amended prior to Closing, shall be
considered an integral part of this Agreement. The disclosures in the Disclosure
Schedule, and those in any supplement thereto, relate to all the representations
and warranties in this Agreement. A disclosure under any Part of the Disclosure
Schedule shall be deemed to be a disclosure under any other relevant Part of the
Disclosure Schedule, so long as internal references on the respective Disclosure
Schedules refer to the specific location (within the Disclosure Schedule) where
the required information is disclosed.

        (b)  In the event of any inconsistency between the statements in the
body of this Agreement and those in the Disclosure Schedule (other than an
exception expressly set forth as such in the Disclosure Schedule) the statements
in the body of this Agreement will control.

        13.10    Assignments, Successors, and No Third-party Rights.    Neither
party may assign any of its rights under this Agreement without the prior
consent of the other party except that Buyer may assign any of its rights under
this Agreement to one or more Subsidiaries of Buyer, in which case Buyer shall
remain liable for any and all obligations of Buyer under this Agreement. Subject
to the preceding sentence, this Agreement will apply to be binding in all
respects upon, and inure to the benefit of the successors and permitted assigns
of the parties. Nothing expressed or referred to in this Agreement will be
construed to give any Person other than the parties to this Agreement any legal
or equitable right, remedy, or claim under or with respect to this Agreement or
any provision of this Agreement. This Agreement and all of its provisions and
conditions are for the sole and exclusive benefit of the parties to this
Agreement and their successors and assigns.

        13.11    Severability.    If any provision of this Agreement is held
invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Agreement will remain in full force and effect. Any provision
of this Agreement held invalid or unenforceable only in part or degree will
remain in full force and effect to the extent not held invalid or unenforceable.

        13.12    Section Headings, Construction.    The headings of the Sections
in this Agreement are provided for convenience only and will not affect its
construction or interpretation. All references to "Section" or "Sections" refer
to the corresponding Section or Sections of this Agreement. All words used in
this Agreement will be construed to be of such gender or number as the
circumstances require. Unless otherwise expressly provided, the word "including"
does not limit the preceding words or terms.

        13.13    Time of Essence.    With regard to all dates and time periods
set forth or referred to in this Agreement, time is of the essence.

        13.14    Governing Law.    This Agreement will be governed by the laws
of the Commonwealth without regard to conflicts of laws principles.

        13.15    Counterparts.    This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.

        13.16    Initial Escrow Amount.    As good faith deposit and security
for its obligations under this Agreement, the Buyer has deposited with Banco
Popular de Puerto Rico (the "Initial Escrow Agent") the amount of $1,600,000
(the" Initial Escrow Amount") pursuant to an Escrow Agreement in the form
attached hereto as Part 13.16 of the Disclosure Schedule (the "Initial Escrow
Agreement"). At the Closing, and upon the Buyer complying with its obligations
hereunder, the Initial Escrow Amount will be returned to the Buyer, or at
Buyer's option, the Initial Escrow Amount will be delivered to Seller and the
Purchase Price will be offset by such amount. All interest on the Initial Escrow
Amount shall be paid to Buyer on a quarterly basis.

24

--------------------------------------------------------------------------------


        13.17    Collection of Accounts Receivable.    After the Closing, the
Company shall use its Best Efforts to collect all receivables of the Company
included in the Estimated Closing Date Balance Sheet. All payments by the
customers will be credited to the oldest invoice.

        IN WITNESS WHEREOF, the parties have executed and delivered this
Agreement as of the date first written above.

    FUNDACIÓN ANGEL RAMOS, INC.
 
 
By:
 
/s/  ARGENTINA S. HILLS      

--------------------------------------------------------------------------------

Argentina S. Hills
President
 
 
HISPANIC BROADCASTING CORPORATION
 
 
By:
 
/s/  JEFFREY T. HINSON      

--------------------------------------------------------------------------------

Jeffrey T. Hinson
Senior Vice President

25

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.17



CONFIDENTIAL STOCK PURCHASE AGREEMENT
RECITALS
AGREEMENT
